815 F.2d 37
James MILLER, Petitioner-Appellant,v.Gary L. HENMAN, Warden, United States Penitentiary, Marion,Illinois, Respondent-Appellee.
No. 86-1035.
United States Court of Appeals,Seventh Circuit.
March 24, 1987.

1
Appeal from the United States District Court for the Southern District of Illinois, Benton Division.  No. CV 84-4066;  Kenneth J. Meyers, Magistrate


2
Before EASTERBROOK, Circuit Judge, RIPPLE, Circuit Judge and GRANT, Senior District Judge*.


3
Prior report:  7th Cir., 804 F.2d 421.

ORDER

4
Petitioner-appellant filed a petition for rehearing and suggestion of rehearing en banc on December 13, 1986.  All of the judges on the panel have voted to deny rehearing.  After a poll of the judges in regular active service, the suggestion of rehearing en banc fails.  Judges Bauer, Cudahy, and Flaum voted to hear the case en banc.


5
The petition for rehearing is denied.



*
 The Honorable Robert A. Grant, of the Northern District of Indiana, sitting by designation